OPINION AND ORDER

On October 11, 2002, the Inquiry Commission of the Kentucky Bar Association, pursuant to SCR 3.190, charged Movant David A. Schechter, whose last known address is 3425 Bryan Way, Louisville, Kentucky 40220, with a violation of SCR 3.130-8.3(b), which provides that “[i]t is professional misconduct for a lawyer to commit a criminal act that reflects adversely on the *511lawyer’s honesty, trustworthiness or fitness as a lawyer in other respects.” The charge stemmed from Movant’s conviction for violating federal wiretapping laws. 18 U.S.C. § 371. Movant subsequently admitted the averments of the charge against him and now moves this Court to enter an order suspending him from the practice of law for two years. Respondent Kentucky Bar Association does not object to Mov-ant’s motion and recommends that this Court grant Movant’s motion and suspend him from the practice of law for a period of two years. Finding no evidence to the contrary, we grant Movant’s motion for suspension.
Movant was admitted to the practice of law in this Commonwealth on April 25, 1972. On September 15, 1997, Movant pleaded guilty in the United States District Court for the Southern District of New York1 to a violation of 18 U.S.C. § 371 for conspiring to unlawfully intercept wire and oral communications, to possess illegal wiretapping and bugging devices, and to carry illegal wiretapping and bugging devices in interstate commerce. The District Court subsequently sentenced Movant to two years probation, which he completed in 1999. On October 11, 2002, the Inquiry Commission charged Movant with a violation of SCR 3.130 — 8.3(b) for his participation in a criminal act. On November 1, 2002, Movant admitted that he was convicted of the aforementioned criminal violation and that his conviction constituted unethical conduct in violation of SCR 3.130-8.3(b). On February 12, 2003, Mov-ant filed a motion requesting that this Court suspend him from the practice of law for a period of two years, explaining that he planned to seek reinstatement pursuant to SCR 3.510 upon expiration of the term of his suspension. Respondent now recommends that we grant Movant’s motion for suspension.
Upon the foregoing facts and charges, we grant Movant’s motion for suspension from the practice of law. Therefore, it is ordered that:
1. Movant David A. Schechter be suspended from the practice of law for two (2) years. The period of suspension shall begin upon finality of this Opinion and Order.
2. Movant, in accordance with SCR 3.450, is directed to pay all costs associated with these disciplinary proceedings against him, said sum being $4.65, and for which execution may issue from this Court upon finality of this Opinion and Order.
3. Movant, pursuant to SCR 3.390, shall notify all courts in which he has matters pending, and all clients for whom he is actively involved in litigation and similar legal matters of his inability to continue to represent them and of the necessity and urgency of promptly retaining new counsel. Such notification shall be by letter duly placed in the United States mail within ten (10) days of the finality of this Opinion and Order. Movant shall provide a copy of all such letters to the Director of the Kentucky Bar Association. Upon the finality of this Opinion and Order, Movant shall, to the extent possible, cancel and cease any advertising activities in which he is engaged.
All concur.
ENTERED: April 24, 2003.
/s/ Joseph E. Lambert CHIEF JUSTICE

. Case number 1:96VT00400-001. The case is styled United States of America v. David Schechter.